DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livyatan et al (US 2015/0145965 and hereafter referred to as “Livyatan”).
Regarding Claim 6, Livyatan discloses a method comprising:  
determining a point pair based on a first image captured by a first camera and a second image captured by a second camera, the point pair, comprising a first point in the first image and a second point in the second image corresponding to the first point 
determining a projection error associated with the point pair (Page 3, paragraph 0032-0034); 
determining a subset of a plurality of point pairs based at least in part on the projection error, the subset of the plurality of point pairs including the point pair (Page 5, paragraph 0063-0065); and 
determining, from the subset of the plurality of point pairs, a calibration function representative of an estimated relative positioning of the first camera and the second camera (Page 5, paragraph 0063-0065, Page 6, paragraph 0079).  
Regarding Claim 7, Livyatan discloses all the limitations of Claim 6.
Livyatan discloses wherein the determining the projection errors comprises: determining a fundamental matrix (Page 5, paragraph 0058-0069); determining, for point pair and based at least in part on the fundamental matrix, an epipolar line corresponding to the second point, projecting the epipolar line in the first image, and Lee 57 Zo19-242US  determining a distance between the first point and the epipolar line in the first image (Page 3, paragraph 0032-0034, Figure 5, Page 5, paragraphs 0058-0069).  
Regarding Claim 8, Livyatan discloses all the limitations of Claim 6. Livyatan discloses the determining the point pair comprises: extracting a plurality of first features from the first image (Page 4, paragraph 0049); extracting a plurality of second features from the second image (Page 4, paragraph 0049); and matching, as matched features, a first feature from the first plurality of features and a second feature of the second plurality of features (Page 3, paragraph 0032-0034, Figure 5, Page 5, paragraphs 0058-
Regarding Claim 9, Livyatan discloses all the limitations of Claim 5. Livyatan discloses wherein the determining the subset of the plurality of point pairs comprises: determining point pairs of the plurality of point pairs having projection errors equal to or below a threshold error (Page 3, paragraph 0032-0034, Figure 5, Page 5, paragraphs 0058-0069).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Livyatan in view of Douillard et al (US 2017/0124781 and hereafter referred to as “Douillard”).
Regarding Claim 2, Livyatan discloses a system comprising: 
one or more processors (Figure 2, 14); and

determining, as a point pair, a first point in a first image captured by a first camera and a second point in a second image captured by a second camera, the first point and the second point associated with a particular image feature (Figure 5, 51, Figure 1, 12 R, 12L, Page 2, paragraph 0027, (Page 3, paragraph 0032-0034, Page 5, paragraph 0063-0065); 
determining a projection error associated with the point pair (Page 3, paragraph 0032-0034, Page 5, paragraph 0055, 0063-0070); 
determining a subset of a plurality of point pairs based at least in part on the projection error, the subset of the plurality of point pairs including the point pair (Page 5, paragraph 0063-0065, Page 6, paragraph 0079); and 
determining, from the subset of the plurality of point pairs, a correction function representative of a misalignment of an estimated relative positioning of the first and second cameras (Page 5, paragraph 0063-0065, Page 6, paragraph 0079).  
Livyatan does not explicitly disclose computer-readable media storing instructions executable by the one or more processors, wherein the instructions cause the system to perform operations.  
Douillard discloses computer-readable media storing instructions executable by the one or more processors, wherein the instructions cause the system to perform operations (Page 26-27, paragraph 0189-0191, 0193-0196-0198).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Livyatan to include the missing limitations as taught by Douillard in order to effectively operate while performing tasks.

Regarding Claim 4, Livyatan and Douillard discloses the limitations of Claim 2.  Livyatan discloses wherein the determining the projection error comprises: determining a fundamental matrix which describes a relationship between first and second images 
Regarding Claim 5, Livyatan and Douillard discloses the limitations of Claim 2.  Livyatan discloses an autonomous vehicle configured to traverse through an environment and comprising a body upon which the first and second cameras are disposed (Figure 5, 51, Figure 1, 12 R, 12L, Page 2, paragraph 0027), wherein the operations comprising: calibrating, based at least in part on the calibration function, additional image data received from the plurality of cameras as calibrated data (Page 3, paragraph 0032-0034, Figure 5, Page 5, paragraphs 0058-0069, 0073).  Douillard discloses generating, based at least in part on the calibrated data, a trajectory to control the autonomous vehicle (Page 6-7, paragraph 0063, 0069, Page 8, paragraph 0073); and controlling the autonomous vehicle based at least in part on the trajectory (Page 3, paragraph 0051-0052, Page 6-7, paragraph 0063, 0069, Page 8, paragraph 0073).    Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Livyatan to include the missing limitations as taught by Douillard in order to facilitate an implementation of autonomous vehicles (Page 2, paragraph 0007) as disclosed by Douillard.
Regarding Claim 11, Livyatan discloses all the limitations of Claim 6. Livyatan is silent on the limitations.  Douillard discloses receiving LIDAR data comprising a point cloud comprising data about a portion of a second field of view of the second image  
Regarding Claim 12, Livyatan and Douillard discloses the limitations of Claim 11.  The combination discloses detecting edges in the first image or the second image; determining a plurality of depth discontinuities in the LIDAR data; comparing the plurality of depth discontinuities to the edges by projecting the plurality of depth discontinuities into the first image or the second image as a plurality of projected points (Page 6-7, paragraph 0063, 0069, Page 8, paragraph 0073); and determining distances between the edges and the plurality of projected points (Page 6-7, paragraph 0063, 0069, Page 8, paragraph 0073).  Same motivation as above in claim 11.

Claims 13-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Douillard in view of Livyatan.
Regarding Claim 13, Douillard discloses a non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations comprising: 

Douillard does not explicitly disclose the remaining limitations.
Livyatan discloses determining a point pair based on a first image captured by a first camera and a second image captured by a second camera, the point pair, comprising a first point in the first image and a second point in the second image corresponding to the first point (Page 3, paragraph 0034, Page 5, paragraph 0063-0065, Figure 5, 51, Figure 1, 12 R, 12L, Page 2, paragraph 0027); 
determining a projection error associated with the point pair (Page 3, paragraph 0032-0034); 
determining a subset of a plurality of point pairs based at least in part on the projection error, the subset of the plurality of point pairs including the point pair (Page 5, paragraph 0063-0065); and 
determining, from the subset of the plurality of point pairs, a calibration function representative of an estimated relative positioning of the first camera and the second camera (Page 5, paragraph 0063-0065, Page 6, paragraph 0079).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Douillard to include the missing limitations as taught by Livyatan in order to be advantageous for auto calibration stereo cameras suitable for drive assistance or driving control applications in automobiles (Page 2, paragraph 0010) as disclosed by Livyatan.
	Regarding Claim 14, Douillard and Livyatan disclose all the limitations of Claim 13. Livyatan discloses determining the point pair comprises using computer vision 
	Regarding Claim 15, Douillard and Livyatan disclose all the limitations of Claim 13. Livyatan discloses, wherein the determining the subset of the plurality of point pairs comprises: determining point pairs having projection errors equal to or below a threshold error (Page 3, paragraph 0034, Page 5, paragraph 0060, 0063-0065).  Same motivation as above.
Regarding Claim 18, Douillard and Livyatan disclose all the limitations of Claim 13.  Douillard discloses storing further instructions that, when executed, cause the one or more processors to perform operations further comprising: receiving lidar data comprising a point cloud of an environment captured by a lidar sensor having a third field of view overlapping with a first field of view of the first image and a second field of view of the second image; comparing the point cloud to the first image or the second image; and determining, based at least in part on the comparing, a correction function representative of a misalignment of at least one of the first camera or the second camera and the LIDAR sensor  (Page 6-7, paragraph 0063, 0069, Page 8, paragraph 0073).   
Regarding Claim 19, Douillard and Livyatan disclose all the limitations of Claim 18. Douillard discloses storing further instructions that, when executed, cause the one or more processors to perform operations further comprising: detecting edges in the first image or the second image; detecting a plurality of depth discontinuities in the point cloud data; projecting, as a plurality of projected points, the plurality of depth 
Regarding Claim 21,  Douillard and Livyatan disclose all the limitations of Claim 13. Douillard discloses storing further instructions that, when executed, cause the one or more processors to perform operations further comprising: calibrating the first camera and the second camera based at least in part on the calibration function (Page 6-7, paragraph 0063, 0069, Page 8, paragraph 0073). Livyatan discloses calibrating the first camera and the second camera based at least in part on the calibration function (Page 5, paragraph 0063-0065, Page 6, paragraph 0079). Same motivation as above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Livyatan in view of Mou (US 2017/0371348).
	Regarding Claim 10, Livyatan discloses all the limitations of Claim 6. Livyatan is silent on the limitations.  Mou discloses wherein the determining the calibration function comprises: dividing the first image into a plurality of regions (Page 5, paragraph 0061, 0065, Page 2, paragraph 0022), associating first points of the plurality of point pairs with the plurality of regions (Page 5, paragraph 0061, 0065, Page 2, paragraph 0022); and applying, based on the association between the first points of the plurality of point pairs and the plurality of regions, a weighting factor to individual ones of the plurality of point pairs (Page 5, paragraph 0061-0065, Page 2, paragraph 0022). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard in view of Livyatan as applied to claim 19 above, and further in view of Praun et al (US 2014/0125667 and hereafter referred to as “Praun”).
Regarding Claim 20, Douillard and Livyatan disclose the limitations of Claim 19.  The combination is silent on Canny edge detector.  Praun discloses wherein the detecting the edges comprises applying a Canny edge detector to the image (Page 4, paragraph 0073). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Praun in order to a multi stage algorithm to detect a wide range of edges in an image 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-20 of US 10,733,761 and Claims 1, 2, 5-8, 10, 14, 15 and 17 of US 10,298,910.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claims are broader in scope than that of US 10,733,761 and of US 10,298,910.

Claim 2 of the instant application
Correspond to Claim 1 of the 10,733,761
Correspond to claim 1 of US 10,298,910
A system comprising:











one or more processors; and 
computer-readable media storing instructions executable by the one or more processors, wherein the instructions cause the system to perform operations comprising: 










determining, as a point pair, a first point in a first image captured by a first camera and a second point in a second image captured by a second camera, the first point and the second point associated with a particular image feature; 



determining a projection error associated with the point pair; 






determining a subset of a plurality of point pairs based at least in part on the projection error, the subset of the plurality of point pairs including the point pair; and 
determining, from the subset of the plurality of point pairs, a correction function representative of a misalignment of an estimated relative positioning of the first and second cameras.  

A system comprising: 
a vehicle configured to traverse through an environment, the vehicle comprising:
a plurality of cameras disposed on a body of the vehicle such that fields of view of at least two of the cameras at least partially overlap; 
one or more processors; and
computer-readable media storing instructions executable by the one or more processors, wherein the instructions cause the system to perform operations comprising:
receiving a set of images from the plurality of cameras, the set of images comprising images representing the environment  captured by the plurality of cameras, 
determining, for the set of images, a plurality of point pairs, each of the point pairs comprising a first point in one of the images of the set of images and a second point in another of the images of the set of images, the first point and the second point corresponding to a same image feature; 
determining errors associated with the plurality of point pairs, the errors comprising, at least in part, a distance between the first point and an epipolar line corresponding to the second point; 
determining, based at least in part on the errors, a subset of the plurality of point pairs; 



determining, from the subset of the plurality of point pairs, a correction function representative of a misalignment of an estimated relative pose of the cameras; and 
A system comprising: 
a vehicle configured to traverse through an environment, the vehicle comprising: 
a plurality of cameras disposed on a body of the vehicle such that fields of view of at least two of the cameras at least partially overlap; 
one or more processors; and 
computer-readable media storing instructions executable by the one or more processors, wherein the instructions cause the system to perform operations comprising: 
receiving a set of images from the plurality of cameras, the set of images comprising images representing the environment at substantially a first time and captured by the plurality of cameras, 
determining, for the set of images, a plurality of point pairs, each of the point pairs comprising a first point in one of the images of the set of images and a second point in another of the images of the set of images, the first point and the second point corresponding to a same image feature; 




determining first errors associated with the plurality of point pairs, the first errors comprising, at least in part, a first distance between the first point and an epipolar line corresponding to the second point; 


determining, based at least in part on the first errors, a first subset of the plurality of point pairs; 




determining, from the first subset of the plurality of point pairs, a first correction function representative of a misalignment of an estimated relative pose of the cameras; 


determining second errors associated with the plurality of point pairs, the second errors comprising, at least in part, a second distance between the first point and a re- projection of the second point estimating a point depth;


calibrating the plurality of cameras, based at least in part on the correction function. Lee 55 Zo19-242SUS   

calibrating the plurality of cameras, based at least in part on the first correction function and the second correction function.



	Claims 3, 4, 5 of the instant application corresponds to 2, 3, 4 of US 10,733,761 and Claim 2 and 5 respectively of US 10,298,910.  
Claim 6 of the instant application
Correspond to Claim 5 of US 10,733,761
Correspond to claim 6 of  US 10,298,910



















determining a point pair based on a first image captured by a first camera and a second image captured by a second camera, the point pair, comprising a first point in the first image and a second point in the second image corresponding to the first point; 
determining a projection error associated with the point pair; 

A method comprising: 
receiving first image data comprising a first image of an environment captured by a first camera disposed on a system, the first camera having a first field of view; 
receiving second image data comprising a second image of the environment captured by a second camera disposed on the system, the second camera having a second field of view at least partially overlapping the first field of view; 
determining a plurality of point pairs, each of the point pairs comprising a first point in the first image and a second point in the second image corresponding to the first point; 



determining projection errors for individual point pairs of the plurality of point pairs, the error comprising, at least in part, a distance between the first point and an epipolar line corresponding to the second point in the first image; 

A method comprising: 
receiving first image data comprising a first image of an environment captured by a first camera disposed on a system, the first camera having a first field of view; 
receiving second image data comprising a second image of the environment captured by a second camera disposed on the system, the second camera having a second field of view at least partially overlapping the first field of view; 
determining a plurality of point pairs, a point pair of the plurality of point pairs comprising a first point in the first image and a second point in the second image corresponding to the first point; 

determining first errors for individual point pairs of the plurality of point pairs, the first errors comprising, at least in part, a distance between the first point and an epipolar line corresponding to the second point in the first image; 
determining second errors for individual point pairs of 
determining a subset of a plurality of point pairs based at least in part on the projection error, the subset of the plurality of point pairs including the point pair; and 
determining, from the subset of the plurality of point pairs, a calibration function representative of an estimated relative positioning of the first camera and the second camera.  
determining, based at least in part on the projection errors, a subset of the plurality of point pairs; and 
determining, from the subset of the plurality of point pairs, a calibration function representative of an estimated relative pose of the first camera and the second camera.  
Lee&Hayesdetermining, based at least in part on at least one of the first errors or the second errors, a subset of the plurality of point pairs; and 
determining, from the subset of the plurality of point pairs, a calibration function representative of at least one of an estimated relative pose of the first camera and the second camera or an estimated camera intrinsic of the first camera or the second camera.


Claims 7, 8, 9, 10, 11, 12 of the instant application corresponds to Claims 7, 8, 9, 10, 11, 12 of US 10, 733,761 and Claims 7, 8, 10, 14 respectively of US 10,298,910.
Claim 13-20 of the instant application corresponds to claims 13-20 of US 10,733,761.
Claim 13, 15 of the instant application corresponds to claims 15 and 17 of US 10,298,910.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 10,916,035 in view of Livyatan. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claims are broader in scope than that of US 10,916,035.

Claim 6 of the instant application
Correspond to claim 7 of US 10,916,035
A method comprising: 












determining a point pair based on a first image captured by a first camera and a second image captured by a second camera, the point pair, comprising a first point in the first image and a second point in the second image corresponding to the first point; 
determining a projection error associated with the point pair; 


determining a subset of a plurality of point pairs based at least in part on the projection error, the subset of the plurality of point pairs including the point pair; and 
determining, from the subset of the plurality of point pairs, a calibration function representative of an estimated relative positioning of the first camera and the second camera.  

A method comprising: 
receiving, from a first camera in an array of sensors and having a first field of view, first image data of an environment; 
receiving, from a second camera in the array of sensors and having a second field of view at least partially overlapping the first field of view, second image data of the environment; 
receiving, from a depth device, a point cloud representing the environment; 
generating, based at least in part on the point cloud, a first projected image comprising a projection of the first image data onto an image plane associated with the second camera;


 a difference between a first parameter associated with the first projected image and a second parameter associated with the second image; and 
determining, based at least in part on the difference, a calibration function for the first camera or the second camera.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 26, 2021